Mr. Justice Teller
delivered the opinion of the court. Dependant in error was plaintiff in an action to recover from plaintiff in error the tax on gasoline imposed by chapter 168, Laws of 1919. The complaint alleged that the defendant, prior to March 1, 1921, had offered for sale a designated quantity of gasoline for use for power purposes in propelling motor vehicles.
A demurrer to the complaint was overruled, the defendant elected 'to stand on the demurrer, and judgment was entered for the plaintiff.
Plaintiff in error assigns error on the overruling of the demurrer, and the entry of judgment. The complaint is the same as that in Altitude Oil Co. v. People, 70 Colo. 452, *267202 Pae. 180, in which we held the complaint good, and affirmed a judgment entered upon defendant’s election to stand upon its demurrer, as in this case. No new points are raised, and, upon the authority of the case mentioned, supersedeas is denied and the judgment affirmed.
Mr. Justice Campbell not participating.